       2:17-cr-20037-JES-JEH # 177         Page 1 of 12                                         E-FILED
                                                                Friday, 07 December, 2018 05:17:22 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )        Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )        Hearing Requested
                                           )
       Defendant.                          )

REPLY TO RESPONSE TO MOTION TO STRIKE NON-STATUTORY AGGRAVATING
          FACTOR OF “OBSTRUCTION OF INVESTIGATION” (R. 101)

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and respectfully submits this Reply to the government’s Response, (R. 150),

to his Motion to Strike Non-Statutory Aggravating Factor of Obstruction of

Investigation, (R. 101):


I.     The Government’s Proposed Obstruction Aggravating Factor is Overbroad

       A.     The Defendant Fully Understands His Own Authority

       In his Motion, Mr. Christensen cited the district court’s opinion in United States v.

Jacques, No. 2:08-cr-117 (D. Vt. May 4, 2011), for the proposition that a non-statutory

aggravator that applies to “[m]ost, if not all, offenders” in the defendant’s situation

must be stricken as overbroad. (R. 101 at 5.) The facts of Jacques, as is clear from the

Motion, while analogous, are certainly not identical to the facts at issue here. Id. at 6.

Mr. Christensen plainly did not assert that the opinion stands for the proposition that “a

murderer would naturally take steps to avoid being caught.” (R. 150 at 6.)

                                               1 
 
        2:17-cr-20037-JES-JEH # 177              Page 2 of 12



        The district court did not, as the government asserts, deny the motion to strike

the aggravating factor in question, involving manipulation and deception of

representatives of the Vermont criminal justice system. Id.at 7. See Jacques, 2:08-cr-117

at 59 (granting defense motion to strike aggravating factor of manipulation and

deception of representatives of the Vermont criminal justice system).1 Nor was the

decision to strike the manipulation and deception aggravating factor vacated by the

Second Circuit Court of Appeals. Indeed, the matter was not even appealed to the

Second Circuit. See United States v. Jacques, 684 F.3d 324 (2d Cir. 2012). Rather, the grant

of a motion to strike a third separate aggravating factor, “post-arrest obstruction of

justice,” was appealed – and that on Sixth Amendment grounds having nothing to do

with the issue of overbreadth. Id. at 330-32. It is the government, therefore, that

misunderstands the litigation in Jacques. See United States v. Jacques, No. 2:08-cr-117 at 58

(D. Vt. May 4, 2011) (striking non-statutory aggravating factor of manipulation and

deception of the justice system from government’s notice of intent because “[m]ost, if

not all, offenders who appear before a parole board, or some other authority charged

with deciding upon the timing of their release, attempt to convince that authority that

they are rehabilitated and worthy of release” as defendant allegedly did).




                                                            
1
  The court denied a motion to strike an entirely separate aggravating factor, “pre-arrest obstruction of
justice.” Id at 71-73. The evidence that the government proffered in support of that aggravating factor is
unknown.

                                                    2 
 
       2:17-cr-20037-JES-JEH # 177          Page 3 of 12




       B.     The Aggravating Factor is Overbroad Because it Fails to Narrow the
              Class of Defendants who are Deemed Deserving of the Death Penalty

       In its Response, the government avers that the constitutional requirement that an

aggravating circumstance narrow the class of defendants who warrant the death

penalty applies only to statutory aggravators and is inapplicable to non-statutory

aggravators. (R. 150 at 7) (citing Arave v. Creech, 507 U.S. 463, 474 (1993)). In fact, the

opinion in Creech offers no support for the government’s position. As a plurality of the

Supreme Court made clear in Jones v. United States, 527 U.S. 373, 401 (1999) (plurality

opinion), the full Court has never drawn a distinction between non-statutory and

statutory aggravators with respect to the narrowing requirement. Mr. Christensen

respectfully submits that the reasoning of those courts that have held that the

narrowing requirement is fully applicable to non-statutory aggravators is persuasive

and should be followed by this Court.

       Under the Federal Death Penalty Act, 18 U.S.C. § 3591 et seq., non-statutory

aggravating factors are assigned “a constitutionally significant role.” United States v.

Friend, 92 F. Supp. 2d 534, 536 (E.D. Va. 2000). While not a part of the determination of

whether a defendant is eligible for a death sentence, “non-statutory aggravators assume

great significance in the selection decision,” i.e. the decision whether, among those who

are eligible for a death sentence, this particular defendant is actually deserving of the

ultimate punishment. Id. at 541. Congress clearly recognized this fact, for it required

that non-statutory aggravators, just like statutory aggravators, must be proven beyond


                                              3 
 
       2:17-cr-20037-JES-JEH # 177         Page 4 of 12



a reasonable doubt before they may be considered by the jury. Id. at 536. In the

selection decision, just as much as in the eligibility decision, the jury’s discretion must

be “’suitably directed and limited so as to minimize the risk of wholly arbitrary and

capricious action.’” Id. at 539 (quoting Gregg v Georgia, 428 U.S. 153, 188-89 (1976)).

Accordingly, aggravating factors that inform the selection decision must meet the same

constitutional requirements as those that underlie the eligibility decision, including that

they not be overbroad. Id. at 541.

       Other district courts to consider the question have agreed with the analysis of

Judge Payne in Friend. For example, in United States v. Johnson, 136 F. Supp. 2d 553, 561-

62 (W.D. Va. 2001), the court found that non-statutory aggravators must meet

constitutional requirements regarding vagueness, overbreadth, relevance and reliability

in order “[t]o prevent a return of the time when death sentences were ‘wantonly and

freakishly imposed’ and to assure that an aggravating factor does not resurrect the

randomness prohibited by Furman v. Georgia, 408 U.S. 238, 313 (1972).” In United States

v. Lentz, 225 F. Supp. 2d 666, 671 (E.D. Va. 2002), the court reached the same conclusion,

noting that “[f]or the purposes of the constitutional bar against overbreadth, the

Supreme Court does not draw a distinction between statutory and non-statutory

aggravating factors” and “find[ing] no reason to depart from established Supreme

Court precedent and other district courts to apply a less stringent standard to non-

statutory aggravating factors.” See also United States v. Sampson, 335 F. Supp. 2d 166,

215-16 (D. Mass. 2004) (holding that non-statutory aggravator of murder to eliminate a

witness not overbroad so long as eliminating a witness was sole or dominant motive for

                                              4 
 
       2:17-cr-20037-JES-JEH # 177          Page 5 of 12



homicide); United States v. Rodriguez, No. C2-04-55 (D.N.D. November 30, 2005) (noting

that every aggravating factor is a capital case must meet three criteria, including that it

must not be overbroad).

       The opinion upon which the government principally relies for its argument that

non-statutory aggravators need not narrow the class of defendants who are subjected to

the death penalty, United States v. Fields, 516 F.3d 923, 945 (10th Cir. 2008), is highly

unpersuasive. In that case, the court rejected a challenge to the overbreadth of a non-

statutory aggravating factor of causing mental anguish to the victim. Id. at 944-45. It

did so, however, based on the assertion that its decision was compelled by the Supreme

Court’s opinion in Jones, 527 U.S. 373. Id. at 945 (“Under Jones, the mental-anguish

aggravator in the present cases was not overbroad.”). It apparently failed to recognize,

or certainly to acknowledge, the fact that the relevant portion of the Jones opinion was

joined by only four members of the Court and thus does not constitute binding

precedent. Id. (referring to the opinion as written by “the Court”).

       As noted in the Motion, (R. 101 at 5-6), the non-statutory aggravating factor of

obstruction of investigation based on ordinary attempts to cover one’s tracks after

commission of a crime is simply too common of a circumstance to provide a principled

basis on which to determine whether a person lives or dies. The Court should therefore

strike this factor on the ground that it is unconstitutionally overbroad.




                                              5 
 
       2:17-cr-20037-JES-JEH # 177          Page 6 of 12



II.    The Proposed Obstruction Aggravating Factor is Unconstitutionally Vague

       The government’s argument that this aggravator has a commonsense meaning

that is easily understood by jurors, (R. 150 at 8-9), is fatally undercut by its

acknowledgment on the following page of its Response that “the entirety of Title 18,

Chapter 73, of the United States Code relates to “Obstruction of Justice,” id. at 10. By

the government’s own analysis, then, this legal term of art covers conduct as diverse as

“picket[ing] or parad[ing] in or near a building housing a court of the United States, or

in or near a building or residence occupied by [a] judge, juror, witness, or court officer,”

18 U.S.C. § 1507; “kill[ing] or attempt[ing] to kill another person with intent to retaliate

against any person for . . . the attendance of a witness or party at an official proceeding,

or any testimony given or any record, document or other object produced by a witness

in an official proceeding,” 18 U.S.C. § 1513(a)(1)(A); “steal[ing], tak[ing] away,

alter[ing], falsif[ying], or otherwise avoid[ing] any record, writ, process or other

proceeding, in any court of the United States, whereby any judgment is reversed, made

void, or does not take effect,” 18 U.S.C. § 1506; the failure of an “accountant who

conducts an audit of an issuer of securities to which section 10A(a) of the Securities

Exchange Act of 1934 . . . applies [to] maintain all audit or work review papers for a

period of five years from the end of the fiscal period in which the audit or review was

conducted,” 18 U.S.C. § 1520(a)(1); “record[ing], or attempt[ing] to record, the

proceedings of any grand or petit jury in any court of the United States while such jury

is deliberating or voting,” 18 U.S.C. § 1508(a); and so on. The aggravating factor does

not simply invite the jurors to condemn certain conduct, it requires them to determine

                                               6 
 
       2:17-cr-20037-JES-JEH # 177         Page 7 of 12



whether or not Mr. Christensen obstructed the investigation in this case. How each

individual juror would go about making that determination is entirely unknowable,

and the aggravating factor is therefore unconstitutionally vague.

III.   The Proposed Obstruction Aggravating Factor Lacks Constitutionally
       Required Relevance to the Jury’s Sentencing Determination

       In its Response, the government treats the question of relevance as if it is

governed by the evidentiary standard set forth in Fed. R. Evid. 401. (R. 150 at 10, 11)

(arguing that alleged obstruction is “obviously relevant to his character and the

circumstances of the crime,” and that the “obstruction aggravator is directly relevant to

the crimes charged”). However, as set forth in the Motion, (R. 101 at 4, 7), that is not the

kind of relevance at issue here, where a non-statutory aggravator is challenged for

failure to comply with constitutional requirements. “As is made clear in Furman, Gregg,

and Woodson, relevance in death penalty jurisprudence means relevance in determining

that death is the appropriate punishment for a specific defendant in a specific case.”

Friend, 92 F. Supp. 2d at 543. For an aggravating factor to be relevant in this sense, it

“must be focused on circumstances that are considered by civilized society to be

‘particularly relevant to the sentencing decision.’” Id. at 541 (quoting Gregg, 428 U.S. at

192). In other words, it must “raise[] an issue which (a) is of sufficient seriousness in the

scale of societal values to be weighed in selecting who is to live or die; and (b) is imbued

with a sufficient degree of logical and legal probity to permit the weighing process to

produce a reliable outcome.” Id. at 543.




                                              7 
 
       2:17-cr-20037-JES-JEH # 177         Page 8 of 12



       The two-justice opinion concurring in the judgment in Barclay v. Florida, 463 U.S.

939, 967 (1983) (Stevens and Powell, JJ., concurring in judgment), cited by the

government in its Response, (R. 150 at 10), is not to the contrary. Justice Stevens merely

makes the uncontroversial point that all evidence relevant to the sentencing decision

may be admitted at the penalty phase; the opinion assuredly does not state that any

relevant evidence may be given the elevated constitutional status of an aggravating

factor. Id.

       The court in Friend rejected a proposed non-statutory aggravator that the

defendant and a co-defendant discussed killing a witness against them on constitutional

relevance grounds in part because such conduct, while serious, did not constitute a

crime. Id. at 544. In his Motion, Mr. Christensen argued that his alleged conduct

similarly failed to constitute the crime of obstruction of justice under 18 U.S.C. § 1503.

(R. 101 at 7-8.) Mr. Christensen acknowledges that, as the government points out in its

Response, (R. 150 at 10), there are federal statutes other than § 1503 that proscribe acts of

obstruction of justice. However, Mr. Christensen’s alleged conduct fails to establish a

crime under any of those provisions, either.

       The government points to two statutory provisions that it claims Mr.

Christensen’s conduct violated: 18 U.S.C. § 1512(a)(1)(C) and 18 U.S.C. § 1512(c)(1). 18

U.S.C. § 1512(a)(1)(C) prohibits the “kill[ing] or attempt[] to kill another person, with

intent to . . . prevent the communication by any person to a law enforcement officer or

judge of the United States of information relating to the commission or possible

commission of a Federal offence or a violation of conditions of probation, parole, or

                                               8 
 
       2:17-cr-20037-JES-JEH # 177          Page 9 of 12



release pending judicial proceedings.” Any suggestion that Mr. Christensen killed Ms.

Zhang in order to prevent her from reporting a crime is flatly inconsistent with the

government’s theory that he planned to kill her from the outset of the kidnapping after

substantial planning and premeditation. (R. 54 at 3.)

       Moreover, the offense requires the government to show “’a reasonable likelihood

that the victim would have communicated with a federal officer, not a state or local

officer,” about the crime had she not been killed. United States v. Snyder, 865 F.3d 490,

496 (7th Cir. 2017) (emphasis in original). See also Fowler v. United States, 563 U.S. 668,

672 (2011). In Snyder, the underlying crime at issue was the armed robbery of a

convenience store. Id. at 493. The court of appeals found that it was “quite unlikely”

that the case would have been prosecuted in federal court absent the subsequent

murder of a witness and so there was insufficient evidence to show the required

reasonable likelihood of communication with a federal office. Id. at 496-99. The same is

true here. There is virtually no chance that a kidnapping case against Mr. Christensen

would have been brought in federal court absent the killing of Ms. Zhang and the

government’s resulting desire to secure a death sentence. Mr. Christensen’s alleged

conduct therefore fails to make out a crime under 18 U.S.C. § 1512(a)(1)(C).

       Similarly, Mr. Christensen’s alleged conduct fails to satisfy the elements of 18

U.S.C. § 1512(c)(1). That provision prohibits “corruptly . . . alter[ing], destroy[ing],

mutilat[ing], or conceal[ing] a record, document, or other object, or attempt[ing] to do

so, with the intent to impair the object’s integrity or availability for use in an official

proceeding.” Leaving aside the serious question of whether a body is an object that

                                               9 
 
      2:17-cr-20037-JES-JEH # 177          Page 10 of 12



could ever be used in an official proceeding, the statute also requires that the

obstructive act have “’a relationship in time, causation, or logic’” with a federal judicial

proceeding. United States v. Matthews, 505 F.3d 698, 708 (7th Cir. 2007) (quoting Arthur

Andersen LLP v. United States, 544 U.S. 696, 707-08 (2005)). This means that the

defendant “must believe that his acts will be likely to affect a pending or foreseeable

proceeding” in a federal court or grand jury. Id. at 708.

       Unlike the defendant in Matthews, a police chief who was alleged to have

arranged the concealment of a firearm after the Bureau of Immigration and Customs

Enforcement demanded that he produce it in connection with an ongoing criminal

investigation, id. at 702-03, there was no way that Mr. Christensen could have foreseen

that his alleged actions would affect a federal judicial proceeding. At most, given the

circumstances of the alleged crime, he might have predicted that a future state court

proceeding was possible. With no existing federal investigation and no reason to

suspect any legitimate basis for federal jurisdiction, the elements of 18 U.S.C. §

1512(c)(1) are not met. The government’s assertion that it could have charged Mr.

Christensen with obstruction based on either of these statutory provisions is untenable.

       The government declines to even address Mr. Christensen’s point that the

conduct alleged by the government to constitute obstruction of an investigation is

insufficiently serious to trigger an enhancement for obstruction under the U.S.

Sentencing Guidelines. As stated in the Motion, (R. 101 at 10), if societal judgment is

such that certain conduct is too insignificant to justify an increase of a non-capital



                                             10 
 
      2:17-cr-20037-JES-JEH # 177         Page 11 of 12



prison sentence, it is manifestly unjust, arbitrary and irrational to stack that conduct on

death’s side of the scales in a capital sentencing proceeding.

       WHEREFORE, Defendant respectfully requests that the Court strike the

proposed non-statutory aggravating circumstance of obstruction of an investigation.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                   /s/ George Taseff
              Assistant Federal Defender                Assistant Federal Defender
              300 West Main Street                      401 Main Street, Suite 1500
              Urbana, IL 61801                          Peoria, IL 61602
              Phone: 217-373-0666                       Phone: 309-671-7891
              FAX: 217-373-0667                         Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

              /s/ Robert Tucker                         /s/ Julie Brain
              Robert L. Tucker, Esq.                    Julie Brain, Esq.
              7114 Washington Ave                       916 South 2nd Street
              St. Louis, MO 63130                       Philadelphia, PA 19147
              Phone: 703-527-1622                       Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                             11 
 
      2:17-cr-20037-JES-JEH # 177        Page 12 of 12



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.


                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           12 
 
